Mb. Chief Justice QuiñoNes,
after making the above statement of facts, delivered the opinion of the court.
Although formerly established as doctrine and jurisprudence by the General Board of Directors of Registries of Property, save only in cases of inheritances not yet occupied, that property sold or awarded by judicial process in payment of debts should be recorded in the name of the heirs of the debtor, before entering the same in favor of the vendee or grantee, this doctrine was modified by Royal Order of July 22, 1896, issued at the request of the Mortgage Bapk of Madrid,.and communicated directly to the General Board of Directors of Registries of Property, which latter ordered that in cases of sale or award of mortgaged realty, through execution proceedings instituted at the instance of the mortgage creditor against the heirs of the debtor, or third possess- or, it is not necessary that the record in favor of the latter should have first been made in order to enter the deed of sale or the certified copy of the award. This doctrine, based *93on a correct interpretation of articles 105 and 133, in accord •with, article 20 of the Mortgage Law of Spain, and substantially reproduced in the one in force in this Island, is of general application and should, therefore, be applied in the present case, in which all the circumstances specified in said order are to be found.
As to the other ground for the refusal of the registrar, namely, the absence of the decree of award mentioned in article 174 of the Regulations for the execution of the Mortgage Law, inasmuch as the decree awarding the property, together with the other data necessary for purposes of the record, is contamed in the certified copy issued by the clerk of the District Court of San Juan, the same constituting by itself a title of ownership perfectly recordable, the record applied for cannot be refused because of the absence of a mere formality which does not in the least impair the value of the decree of award inserted in the certified copy presented.
In view of the legal provisions cited, the decision entered by the registrar of property of Caguas at the boftom of the certified copy in question is reversed, and it is hereby declared that, with the exception of the two estates described under Nos. 4 and 5, at folio 47, volume 12 of Comerlo, estate No. 559, and at folio 197, volume 5 of Aguas Buenas, estate No. 237, not referred to in the present appeal, the others must be recorded directly in favor of Pasalacqua Hermanos & Co., without there being any need of a prior record in favor of the heirs of José S. Mandes y Cintrón. A certified copy of the present decision, together with The documents presented, is ordered to be forwarded to the registrar of property of Caguas for his information and guidance.
Justices Hernández, Figueras, Sulzbacher and MacLeary concurred.